United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-74
Issued: March 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

On October 12, 2012 appellant, through his attorney, filed a timely appeal from the
May 22, 2012 merit decision denying his traumatic injury claim and the June 8, 2012 nonmerit
decision denying his request for reconsideration. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained injuries to his head, neck, buttocks and
shoulders while in the performance of duty on April 4, 2006; and (2) whether OWCP properly
refused to reopen his case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case was previously before the Board. In a decision dated May 6, 2009, the Board
set aside OWCP’s July 30, 2008 decision denying appellant’s traumatic injury claim and

1

5 U.S.C § 8101 et seq.

remanded the case for further development of the medical evidence. The facts contained in that
decision are incorporated herein by reference.2 The relevant facts are set forth.
In a February 15, 2007 traumatic injury claim, appellant sustained injury to his head,
neck, buttocks and shoulders on April 4, 2006, when the vehicle he was driving was struck by
another vehicle in the employing establishment parking lot. He submitted medical reports from
his treating physicians, including Dr. Jordan Fersel, a Board-certified anesthesiologist, who
provided a history of injury and examination findings. Dr. Fersel diagnosed sprain/strain of the
back and neck, cervical degenerative disc disease with protrusions at C3-4, cervical
radiculopathy, lumbar bulging discs at the L4-5 level and lumbar radiculopathy. He opined that
the April 4, 2006 accident was the proximate cause of appellant’s conditions.
By decision dated April 17, 2007, OWCP denied appellant’s claim. Accepting that the
work incident occurred as alleged, the medical evidence was found not to contain a diagnosis
that could be connected to the accepted event. By decision dated March 20, 2008, OWCP’s
hearing representative affirmed the April 17, 2007 decision. In a decision dated June 6, 2008,
OWCP denied appellant’s request for merit review. By decision dated July 30, 2008, it denied
modification of its previous decisions.
In the May 6, 2009 decision, the Board set aside the July 30, 2008 decision, finding that
the reports of appellant’s physicians were consistent in stating that he sustained an employmentrelated injury and were not contradicted by any medical or factual evidence of record. While the
reports were not sufficient to meet appellant’s burden of proof, they were sufficient to require
further development of the medical evidence.
On remand, OWCP referred appellant to Dr. Sean Lager, a Board-certified orthopedic
surgeon, for an examination and an opinion as to whether the April 4, 2006 motor vehicle
accident caused or aggravated an injury.
In an October 18, 2010 report, Dr. Lager reviewed a history of injury reflecting that
appellant sustained injuries to his back, neck, buttocks and shoulders and suffered dizziness as a
result of a work-related motor vehicle accident which occurred on April 4, 2006. Range of
motion measurements of the spine revealed 50 degrees of flexion and 10 degrees of extension.
Straight leg raising was mildly positive, bilaterally. Range of motion of the neck was limited.
Review of a December 2008 magnetic resonance imaging (MRI) scan revealed numerous levels
of degenerative disc disease in the cervical spine and lumbar spine, which was more consistent
with age than a specific event, as well as a prominent herniated disc at C5-6 and L5-S1.
Dr. Lager stated:
“It is difficult to comment at this point as to if these conditions are directly related
to the motor vehicle accident. The patient was in a parking lot and this was likely
a low energy injury. The patient is currently 57 years old and his degenerative
condition may be secondary to age and the type of work he was doing, but not in
particular a specific accident.”
2

Docket No. 08-2136 (issued May 6, 2009).

2

Dr. Lager noted that appellant’s degenerative changes at numerous levels were “likely
consistent with his age and possible work environment.” He was, however, unable to
“specifically conclude that there [was] a direct relationship to the accident and his current
status.”
In an accompanying work capacity evaluation, Dr. Lager stated that OWCP had accepted
the conditions of degenerative disc disease of the neck and back, that appellant was capable of
performing his usual job and that he had reached maximum medical improvement.
By decision dated January 3, 2011, OWCP denied appellant’s claim based upon
Dr. Lager’s second opinion report.
On January 7, 2011 appellant, through counsel, requested a telephonic hearing, which
was held on April 4, 2011. In a May 9, 2011 decision, OWCP’s hearing representative affirmed
the January 7, 2011 decision, finding that the weight of the medical evidence was represented by
Dr. Lager’s October 18, 2010 report, which established that appellant had not sustained an injury
as a result of the April 4, 2006 incident.
On November 4, 2011 appellant requested reconsideration of the May 9, 2011 decision.
He submitted an August 31, 2011 report from Dr. Nicholas Diamond, a Board-certified osteopath
specializing in osteomanipulative medicine, who provided examination findings and diagnosed
bilateral cervical and lumbar radiculopathy, herniated nucleus pulposes at L3-4 and chronic
myofascial pain syndrome. Dr. Diamond provided an impairment rating and opined that the
April 4, 2006 motor vehicle accident was the competent producing factor for appellant’s
condition.3
By decision dated February 8, 2012, OWCP denied modification of its prior decisions.
On February 24, 2012 appellant again requested reconsideration, contending that
Dr. Lager’s second opinion report was of diminished probative value because it lacked rationale
and was not contemporaneous with the accepted 2006 incident.
By decision dated May 22, 2012, OWCP denied modification of its prior decisions on the
grounds that the medical evidence was insufficient to establish a causal relationship between
appellant’s diagnosed conditions and the accepted incident.
On May 25, 2012 appellant, through counsel, again requested reconsideration, contending
that Dr. Lager had mistakenly assumed that the April 4, 2006 incident was a low-impact
collision. In support of his request, he submitted a witness statement, damage estimate and
partial hearing transcript.
By decision dated June 8, 2012, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence and argument were insufficient to warrant merit review.

3

Dr. Diamond opined that appellant had the following permanent partial impairment: left lower extremity -- 17
percent; right lower extremity -- 17 percent; left upper extremity -- 2 percent; and right upper extremity -- 5 percent.

3

LEGAL PRECEDENT -- ISSUE 1
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.4 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.5
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that he or she is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.6 When an employee claims that he or she sustained a traumatic injury in
the performance of duty, he or she must establish the fact of injury, consisting of two
components, which must be considered in conjunction with one another. The first is whether the
employee actually experienced the incident that is alleged to have occurred at the time, place and
in the manner alleged. The second is whether the employment incident caused a personal injury,
and generally this can be established only by medical evidence.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship.9 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under FECA.11

4

5 U.S.C. § 8102(a).

5

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
6

Robert Broome, 55 ECAB 339 (2004).

7

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by FECA, refers to a disease proximately caused by the employment.
5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Id.

11

20 C.F.R. § 10.303(a).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.12
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision.
OWCP referred appellant to Dr. Lager for a second opinion examination. The Board
finds, however, that Dr. Lager’s report is insufficient to form the basis of OWCP’s May 22, 2012
decision denying appellant’s claim.
In an October 18, 2010 report, Dr. Lager reviewed a history of injury and diagnosed
degenerative disc disease of the back and neck. He stated that it was difficult to comment on
whether the diagnosed conditions were directly related to the accepted motor vehicle accident;
but appellant’s degenerative condition might be secondary to age and the type of work he
performed, but not in particular a specific accident. Dr. Lager was unable to “specifically
conclude that there [was] a direct relationship to the accident and his current status.” The Board
finds that his report is vague and speculative. Dr. Lager did not offer an unequivocal medical
opinion on the cause of appellant’s diagnosed condition. Moreover, he did not definitively state
whether appellant’s condition was caused or aggravated by the 2006 accepted motor vehicle
accident. Dr. Lager failed to explain why the accepted incident was not competent to have
caused or aggravated appellant’s cervical and lumbar conditions. Therefore, the report is of
diminished probative value.
Proceedings under FECA are not adversarial in nature, and OWCP is not a disinterested
arbiter.13 While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.14 As OWCP undertook development of the medical evidence by referring
appellant to Dr. Lager, it had an obligation to secure a report adequately addressing the relevant
issue in each case.15 The case shall be remanded to OWCP for further development as it deems
necessary, and an appropriate merit decision. For this reason, the second issue on appeal is
moot.

12

John W. Montoya, 54 ECAB 306 (2003).

13

Vanessa Young, 55 ECAB 575 (2004).

14

Richard E. Simpson, 55 ECAB 490 (2004).

15

Peter C. Belkind, 56 ECAB 580 (2005).

5

CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained a traumatic injury to his neck and back on April 4, 2006.
ORDER
IT IS HEREBY ORDERED THAT the June 8 and May 22, 2012 decision of the Office
of Workers’ Compensation Programs is set aside and remanded for further development
consistent with the provisions of this decision.
Issued: March 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

